***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           RICHARD QUINT v. COMMISSIONER
                  OF CORRECTION
                     (AC 44162)
                      Prescott, Suarez and Bishop, Js.

                                   Syllabus

The petitioner, who had been convicted previously of operating a motor
    vehicle while under the influence of intoxicating liquor or drugs, failure
    to register as a sex offender, and possession of narcotics, sought a writ
    of habeas corpus, claiming that he received ineffective assistance from
    his criminal trial counsel. The habeas court rendered judgment denying
    the habeas petition, from which the petitioner, on the granting of certifi-
    cation, appealed to this court. Held:
1. The habeas court properly determined that the petitioner’s trial counsel
    did not render ineffective assistance by failing to meaningfully explain
    the state’s plea offer: the habeas court explicitly credited the testimony
    of counsel that he had sufficiently apprised the petitioner of the contours
    of the state’s plea offer, as he had advised the petitioner about the
    strength of the state’s case, the charges and the elements of each offense
    that the state would have to prove to secure a conviction at trial, the
    petitioner’s overall maximum exposure in the case, his chances of acquit-
    tal at trial, that the plea offer was ‘‘phenomenal,’’ and that it was not to
    the petitioner’s advantage to take his case to trial, and counsel discussed
    potential defenses with the petitioner; moreover, the petitioner made
    no claim that the habeas court’s factual findings were clearly erroneous,
    and it was the function of that court to weigh the evidence and determine
    credibility.
2. The habeas court properly determined that the petitioner’s trial counsel
    did not render ineffective assistance by failing to ensure that the peti-
    tioner would receive presentence jail credit for the time he had served
    between his sentencing in a separate proceeding at the Superior Court
    in the judicial district of New Haven at Meriden and his sentencing in
    the Superior Court in the judicial district of Fairfield for this case: the
    petitioner failed to establish a reasonable probability that, if not for his
    counsel’s alleged deficient performance, he would not have pleaded
    guilty and would have insisted on going to trial, as he testified twice at
    the habeas trial that he would have pleaded guilty or that he likely
    would have pleaded guilty regardless of his trial counsel’s failure to
    ensure that he would receive presentence jail credit, and, therefore, he
    failed to demonstrate that he suffered prejudice as a result of any alleged
    deficiency in his trial counsel’s performance.
      Argued November 16, 2021—officially released March 1, 2022

                             Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Chaplin, J.; judgment denying the
petition, from which the petitioner, on the granting of
certification, appealed to this court. Affirmed.
  Justine F. Miller, assigned counsel, for the appellant
(petitioner).
  James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Joseph T. Corradino,
state’s attorney, and Cornelius Kelly, former assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   BISHOP, J. In this certified appeal from the judgment
of the habeas court denying his petition for a writ of
habeas corpus, the petitioner, Richard Quint, claims
that the court improperly concluded that his trial coun-
sel rendered effective assistance. On appeal, the peti-
tioner asserts that the record establishes that his coun-
sel failed (1) to meaningfully communicate the state’s
plea offer and (2) to ensure that the petitioner would
receive presentence jail credit for the time that he was
incarcerated between his March 17, 2017 sentencing in
the Superior Court in the judicial district of New Haven
at Meriden (Meriden) and his April 10, 2017 sentencing
in the Superior Court in the judicial district of Fairfield
(Bridgeport).1 We affirm the judgment of the habeas
court.
   The following facts and procedural history are rele-
vant to this appeal. On February 10, 2017, in the Superior
Court in Bridgeport, the petitioner pleaded guilty pursu-
ant to the Alford doctrine2 to multiple criminal charges,
including (1) one count of operating a motor vehicle
while under the influence of intoxicating liquor or drugs
in violation of General Statutes § 14-227a, (2) one count
of failure to register as a sex offender in violation of
General Statutes § 54-252, and (3) two counts of posses-
sion of narcotics in violation of General Statutes § 21a-
279 (a) (1). During the plea canvass, the court ques-
tioned the petitioner and his counsel, Attorney Michael
Hillis, as to the knowing, voluntary, and intelligent
nature of the petitioner’s pleas.3 The court informed
the petitioner that if he was convicted after a trial, he
faced a possible maximum sentence of seven and one-
half years of imprisonment, followed by five years of
probation and potential fines.
  The court found that the petitioner’s pleas were
knowing and voluntary, accepted the pleas, and sched-
uled his sentencing for March 3, 2017. The sentencing
date was postponed to March 17, 2017, to allow for a
hearing concerning the state’s seizure of the petitioner’s
money as a result of the criminal charges.
  On March 3, 2017, the petitioner entered a plea under
the Alford doctrine in the Superior Court in Meriden
on the charge of carrying a pistol without a permit in
violation of General Statutes § 29-35 (a).4 The court
imposed a total effective sentence of one year to serve,
and the court stayed the execution of the sentence until
March 17, 2017—the scheduled sentencing date for the
petitioner’s matters in the Superior Court in Bridgeport.
On March 17, 2017, the Superior Court in Meriden lifted
the stay, imposing the mandatory minimum sentence
of one year to serve; however, the petitioner was not
sentenced for the matters in the Superior Court in
Bridgeport on this date as originally scheduled because
Hillis had requested that the sentencing be continued
until April 10, 2017.5
   The sentencing hearing in the Superior Court in
Bridgeport took place on April 10, 2017. At the hearing,
the state and the petitioner agreed to split the seized
money, each taking $434. With respect to the charge of
failure to register as a sex offender, the court imposed
a sentence of five years of incarceration, execution
suspended after one year and three years of probation.
With respect to each of the two charges of possession
of narcotics, the court imposed a concurrent sentence
of one year of incarceration. With respect to the charge
of operating a vehicle while under the influence of intox-
icating liquor or drugs, the court imposed a concurrent
sentence of six months of incarceration. The total effec-
tive sentence imposed was five years of incarceration,
execution suspended after one year, with three years
of probation. Hillis requested that the court indicate on
the mittimus that the petitioner should be entitled to
jail credit on his sentences dating back to December
22, 2016, the date he was incarcerated for these charges.
  Immediately as the court began to announce the sen-
tence, the petitioner indicated for the first time that he
thought that the offense of operating under the influ-
ence had been nolled at the plea proceeding on Febru-
ary 10. The court and Hillis indicated that the petitioner
was incorrect as that charge was not nolled. Hillis twice
asked the petitioner whether the petitioner wanted him
to ask the court to vacate the plea and the sentence,
to which the petitioner declined.
   On May 2, 2017, the petitioner filed a petition for a writ
of habeas corpus in the Superior Court in the judicial
district of Tolland. On December 14, 2018, the petitioner
filed an amended petition asserting claims related to
the Bridgeport convictions, that Hillis (1) failed to
meaningfully explain the plea offer to the petitioner,
(2) failed to adequately advise the petitioner of the
charges encompassed in the plea offer, (3) failed to
ensure that the petitioner understood the consequences
of the guilty plea, (4) failed to seek a sentencing date
that would minimize or eliminate the petitioner’s ‘‘dead
time,’’6 (5) failed to adequately request jail credit at
sentencing, and (6) improperly pressured the petitioner
to accept the plea offer. After an evidentiary hearing,
the habeas court concluded that the petitioner failed
to demonstrate that his trial counsel’s performance in
the underlying criminal proceedings constituted defi-
cient performance or that he suffered prejudice and
denied the petition for a writ of habeas corpus. The
petitioner filed a petition for certification to appeal from
the habeas court’s ruling, which the court granted on
February 28, 2020. This appeal followed.
  In this certified appeal, the petitioner claims that the
habeas court erred in concluding that he had failed to
demonstrate that his trial counsel rendered ineffective
assistance. We are not persuaded.
  We begin by setting forth the relevant standard of
review and decisional law that guide our analysis of
the petitioner’s claims. ‘‘When reviewing the decision
of a habeas court, the facts found by the habeas court
may not be disturbed unless the findings were clearly
erroneous. . . . The issue, however, of [w]hether the
representation [that] a defendant received at trial was
constitutionally inadequate is a mixed question of law
and fact. Strickland v. Washington, [466 U.S. 668, 698,
104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)]. As such, that
question requires plenary review by this court unfet-
tered by the clearly erroneous standard. . . . Under
the Strickland test, when a petitioner alleges ineffective
assistance of counsel, he must establish that (1) coun-
sel’s representation fell below an objective standard of
reasonableness, and (2) counsel’s deficient perfor-
mance prejudiced the defense because there was a rea-
sonable probability that the outcome of the proceedings
would have been different had it not been for the defi-
cient performance. . . . Furthermore, because a suc-
cessful petitioner must satisfy both prongs of the Strick-
land test, failure to satisfy either prong is fatal to a
habeas petition. . . .
   ‘‘To satisfy the first prong, that his counsel’s perfor-
mance was deficient, the petitioner must establish that
his counsel made errors so serious that [counsel] was
not functioning as the counsel guaranteed the [peti-
tioner] by the [s]ixth [a]mendment. . . . The petitioner
must thus show that counsel’s representation fell below
an objective standard of reasonableness considering all
of the circumstances. . . . [A] court must indulge a
strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance;
that is, the [petitioner] must overcome the presumption
that, under the circumstances, the challenged action
might be considered sound trial strategy. [Id.] 689. Fur-
thermore, the right to counsel is not the right to perfect
counsel.’’ (Internal quotation marks omitted.) Peterson
v. Commissioner of Correction, 142 Conn. App. 267,
271–72, 67 A.3d 293 (2013).
                             I
   The petitioner first claims that his trial counsel ren-
dered ineffective assistance by failing to meaningfully
explain the state’s plea offer. Specifically, the petitioner
claims that his trial counsel should have advised him
of the strength of the state’s evidence, the elements of
the offenses, potential defenses, the chances of acquit-
tal, and the petitioner’s total effective exposure had he
proceeded to trial. The respondent, the Commissioner
of Correction, contends that the petitioner failed to
meet his burden of proving that he was denied the
effective assistance of counsel and argues that the peti-
tioner’s challenge to the habeas court’s ruling is based
on the erroneous premise that the court credited the
petitioner’s own testimony in support of each of his
claims. The record supports the respondent’s argument.
   ‘‘To determine whether trial counsel’s performance
fell below an objective standard of reasonableness and
whether the petitioner was therefore prejudiced, we
must consider the nature of the underlying claim. . . .
Although there had been some debate about whether
the constitutional right to the effective assistance of
counsel applies to the rejection of a plea offer by the
government, it is now well settled that a criminal defen-
dant has the right to the effective assistance of counsel
in conjunction with the acceptance or rejection of a
plea offer.’’ (Citation omitted; internal quotation marks
omitted.) Peterson v. Commissioner of Correction,
supra, 142 Conn. App. 272.
   ‘‘[C]ounsel must communicate to the defendant the
terms of the plea offer . . . and should usually inform
the defendant of the strengths and weaknesses of the
case against him . . . . Counsel’s conclusion as to how
best to advise a client in order to avoid, on the one
hand, failing to give advice and, on the other, coercing
a plea enjoys a wide range of reasonableness because
[r]epresentation is an art . . . and [t]here are countless
ways to provide effective assistance in any given case
. . . . Counsel rendering advice in this critical area may
take into account, among other factors, the defendant’s
chances of prevailing at trial . . . .’’ (Internal quotation
marks omitted.) Id., 274.
   Both the petitioner and Hillis testified at the habeas
trial, each conflicting with the other’s testimony. The
petitioner testified that Hillis did not discuss the case
with him with particularity. Specifically, he testified
that Hillis only ‘‘somewhat’’ discussed the charges and
elements of each offense with him, failed to advise him
of potential defenses, failed to discuss the chances of
acquittal at trial, and failed to advise him of his maxi-
mum exposure should he elect to go to trial. To the
contrary, Hillis testified that he comprehensively dis-
cussed the case with the petitioner during telephone
calls and in person, which included discussing the
charges and elements of each offense, discovery materi-
als, and the strengths of the defenses to the state’s case
against the petitioner. In addition, he testified that he
had advised the petitioner that it was not advisable to
take the case to trial due to the strength of the evidence
involved. He testified further that the petitioner had
expressed an understanding of the law and had signifi-
cant prior experience with the criminal justice system.
  Fatal to the petitioner’s claim is the fact that the court
explicitly credited Hillis’ testimony—that he sufficiently
apprised the petitioner of the contours of the state’s
plea offer. Specifically, the court found that Hillis had
(1) advised the petitioner about the strength of the
state’s case, (2) advised the petitioner about the charges
and the elements of each offense that the state would
have to prove to secure a conviction at trial, (3) dis-
cussed the potential defenses with the petitioner, (4)
advised the petitioner of his chances of acquittal at trial
by advising him that the plea offer was phenomenal
and that it was not to his advantage to take his case to
trial, and (5) advised the petitioner as to his overall
maximum exposure in the Bridgeport disposition, and,
in his testimony at the habeas trial, the petitioner dem-
onstrated his understanding of the sentence under the
plea agreement in contrast to the fifteen and one-half
years maximum exposure for the offenses charged. The
court also credited Hillis’ testimony that the petitioner
‘‘was a good participant in discussions about his case,
expressed an understanding of the law and had signifi-
cant experience with the criminal justice system.’’
   The petitioner makes no claim that the court’s factual
findings were clearly erroneous. It is the function of
the habeas court to weigh the evidence and determine
credibility. See Sanchez v. Commissioner of Correc-
tion, 314 Conn. 585, 604, 103 A.3d 954 (2014) (‘‘[W]e
must defer to the [trier of fact’s] assessment of the
credibility of the witnesses based on its firsthand obser-
vation of their conduct, demeanor and attitude. . . .
The habeas judge, as the trier of facts, is the sole arbiter
of the credibility of witnesses and the weight to be
given to their testimony.’’ (Internal quotation marks
omitted.)). Because the habeas court found credible
Hillis’ testimony that he meaningfully explained to the
petitioner the contours of the state’s plea offer, we
cannot conclude that the petitioner’s counsel rendered
deficient performance.7
                             II
   Next, the petitioner claims that his trial counsel’s
failure to ensure that he would receive presentence jail
credit for the time he had served between the March
17, 2017 sentencing in the Superior Court in Meriden
and the April 10, 2017 sentencing in the Superior Court
in Bridgeport was deficient and prejudicial. Specifically,
the petitioner argues that Hillis ‘‘made no effort to per-
suade the Meriden public defender to postpone the
March 17 sentencing and reschedule it for the April 10
. . . Bridgeport sentenc[ing], or in the alternative, at
the April 10 sentencing to implore [the trial judge] to
make the start date of the sentence there retroactive
to the March 17 date of the commencement of the
Meriden sentence’’ in order to ensure that the petitioner
did not serve ‘‘dead time.’’ The respondent argues that
‘‘the petitioner expressly acknowledged . . . that any
delay in his release date due to the Bridgeport sentenc-
ing continuance would not have mattered and that he
nevertheless still would have accepted the plea offer
and entered his Alford pleas.’’
  In its analysis, a reviewing court may look to the
performance prong or the prejudice prong first. We
rely on the prejudice prong.8 ‘‘A petitioner’s claim will
succeed only if both prongs are satisfied. . . . Unless
a [petitioner] makes both showings, it cannot be said
that the conviction . . . resulted from a breakdown in
the adversary process that renders the result unwork-
able. . . . A court can find against a petitioner, with
respect to a claim of ineffective assistance of counsel,
on either the performance prong or the prejudice prong,
whichever is easier.’’ (Emphasis added; internal quota-
tion marks omitted.) Leon v. Commissioner of Correc-
tion, 189 Conn. App. 512, 531, 208 A.3d 296, cert. denied,
332 Conn. 909, 209 A.3d 1232 (2019).
  ‘‘For effectiveness claims resulting from guilty pleas,
we apply the standard set forth in Hill v. Lockhart, [474
U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985)] which
modified Strickland’s prejudice prong. . . . To satisfy
the prejudice prong, the petitioner must show a reason-
able probability that, but for counsel’s errors, he would
not have pleaded guilty and would have insisted on
going to trial. . . . Reasonable probability does not
require the petitioner to show that counsel’s deficient
conduct more likely than not altered the outcome in
the case, but he must establish a probability sufficient
to undermine confidence in the outcome. . . . A
reviewing court can find against a petitioner on either
ground, whichever is easier.’’ (Internal quotation marks
omitted.) Merle S. v. Commissioner of Correction, 167
Conn. App. 585, 599, 143 A.3d 1183 (2016).
    The petitioner bore the burden of presenting suffi-
cient evidence to establish that it is reasonably probable
that, if not for his counsel’s alleged deficient perfor-
mance, he would not have pleaded guilty but would
have insisted on going to trial. See id. The plaintiff failed
to meet this burden. At the habeas trial, the petitioner
was asked the following question: ‘‘[H]ad Attorney Hillis
explained to you that you’d be serving dead time
because of the way you were sentenced, would that
have impacted your decision to plead out in this case?’’
The petitioner testified that ‘‘[i]t wouldn’t have had any
impact on it at all . . . .’’ Additionally, the petitioner
was asked: ‘‘And had you known that you would have
to do an extra month in jail, would you have accepted
the deal?’’ The petitioner testified that he ‘‘probably
would have still accepted the plea deal . . . .’’ In its
memorandum of decision, the habeas court expressly
found that the petitioner would not have withdrawn
his pleas even if he had been correctly advised of the
consequences of the dead time. It therefore found that
‘‘[t]he petitioner’s testimony demonstrate[d] that he suf-
fered no prejudice.’’ The petitioner has not established
a probability sufficient to undermine confidence in the
outcome, having twice testified at the habeas trial that
he would have pleaded guilty or that he likely would
have pleaded guilty regardless of Hillis’ alleged failure
to ensure that he would receive presentence jail credit.
Because the petitioner cannot demonstrate that he has
suffered prejudice as a result of any alleged deficiency
in Hillis’ performance, we conclude that the petitioner’s
claim of ineffective assistance of counsel fails. See
Merle S. v. Commissioner of Correction, supra, 167
Conn. App. 599.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Upon our review of the briefs, it is unclear whether the petitioner also
asserts a third claim concerning counsel’s alleged failure to ensure that the
petitioner would receive presentence jail credit, independent of his decision
of whether to plead guilty. Nevertheless, even if this claim is being made,
this claim is inadequately briefed for our review. See Villafane v. Commis-
sioner of Correction, 190 Conn. App. 566, 578–79, 211 A.3d 72, cert. denied,
333 Conn. 902, 215 A.3d 160 (2019).
   2
     ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless. . . . A defendant often pleads guilty
under the Alford doctrine to avoid the imposition of a possibly more serious
punishment after trial.’’ (Internal quotation marks omitted.) State v. Baldwin,
183 Conn. App. 167, 169 n.1, 191 A.3d 1096, cert. denied, 330 Conn. 922, 194
A.3d 288 (2018).
   3
     During the court’s plea canvass, the following colloquy took place:
   ‘‘The Court: Have you discussed with your attorney what you’re pleading
guilty to today?
   ‘‘[The Petitioner]: Yes.
   ‘‘The Court: Did he go over the elements of each crime charged which
the state would have to prove you guilty of beyond a reasonable doubt?
   ‘‘[The Petitioner]: Yes
   ‘‘The Court: Did he explain the evidence that would prove each element
beyond a reasonable doubt?
   ‘‘[The Petitioner]: Yes.
   ‘‘The Court: Did he explain to you the maximum penalty for each charge?
   ‘‘[The Petitioner]: Yes.
                                        ***
   ‘‘The Court: Are you satisfied with how he represented you?
   ‘‘[The Petitioner]: Yes.
   ‘‘The Court: Counsel, did you go over all of this with your client?
   ‘‘[Attorney Hillis]: Yes, Your Honor.
                                        ***
   ‘‘The Court: The court finds the pleas are knowingly and voluntarily made
with assistance of effective and competent counsel. . . .’’
   4
     The petitioner was not represented by Hillis in the Meriden matter.
   5
     At the habeas trial, Hillis explained that he was either sick or on another
trial as the reason for requesting the change in the sentencing date in the
Superior Court in Bridgeport.
   6
     ‘‘[D]ead time is prison parlance for presentence confinement time that
cannot be credited because the inmate is a sentenced prisoner serving
time on another sentence.’’ (Internal quotation marks omitted.) Bagalloo v.
Commissioner of Correction, 195 Conn. App. 528, 531 n.2, 225 A.3d 1226,
cert. denied, 335 Conn. 905, 226 A.3d 707 (2020).
   7
     In light of our determination that the petitioner failed to establish that
Hillis’ performance was deficient, we need not address the prejudice prong.
See Leon v. Commissioner of Correction, 189 Conn. App. 512, 531, 208 A.3d
296, cert. denied, 332 Conn. 909, 209 A.3d 1232 (2019).
   8
     In the court’s memorandum of decision, it noted that ‘‘[t]he petitioner
testified that he probably still would have accepted the plea deal if his
attorneys had not coordinated the sentences to be imposed on the same
date. . . . [H]e testified that . . . Hillis explaining the implications of him
serving any dead time would not have had any impact on his entering the
pleas. Additionally, the petitioner also testified as to his overall satisfaction
with the total effective sentence imposed [concerning the Bridgeport convic-
tions].’’ On that basis, we focus solely on the prejudice prong.